DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 10, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose any details of a spring connecting the opening member or the pull member to the second jaw, as recited in claims 4, 5, 13 and 14.  The specification fails to disclose details of the closing force being applied distally with respect to the pivot, as recited in claims 6 and 15.  Further, the specification fails to disclose both an opening link and a pull member, i.e. different components, as recited in claim 10.  The specification appears to define this singularly, as element 1630.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,876,857 to Burbank.
U.S. Patent No. 8,876,857 to Burbank discloses a surgical stapler comprising a first jaw 76 (Note: Fig. 6A) having a proximal end and a distal end; a second jaw 72 movable relative to said first jaw between an  open position and a closed position about pivot 88; a closure drive comprising an electric motor 184 (Note: Fig. 12) having a rotatable output 192,78; a drive screw 82 operably coupled to said rotatable output; and a closure member/clamping cam 84 (Note: Fig. 7A) threadably engaged with said drive screw, wherein said closure member is movable longitudinally (proximally) by said drive screw during a first operating stage to close said second jaw; and an opening member/pull member 114, 118 translatable longitudinally (distally) to drive said second jaw toward said open position during a second operating stage, wherein opening and closing forces are applied at different locations 94, 128.

Claims 10, 11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2019/0298346 to Shelton, IV et al.
U.S. Patent Application Publication 2019/0298346 to Shelton, IV et al. discloses a surgical stapler comprising a first jaw 10310 (Note: Fig. 31) including a replaceable cartridge, the first jaw having a proximal end and a distal end; a second jaw 10802’ movable relative to said first jaw between an open position and a closed position about pivot 10808’; a jaw drive comprising a drive screw 10710 (Note: Fig. 31) operably coupled to a rotatable input; and a closure cam 10862 threadably engaged with said drive screw, wherein said closure cam is movable longitudinally (proximally) by said drive screw during a first operating stage to close said second jaw; an opening link 10860 connecting said closure cam to said second jaw, wherein said closure cam applies an opening force to said second jaw through said opening link during a second operating stage; and a pull member 10852 translatable longitudinally (distally) to drive said second jaw toward said open position during said second operating stage.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,876,857 to Burbank.
U.S. Patent No. 8,876,857 to Burbank lacks disclose of the replaceable cartridge on one jaw or the other, as well as the location of the pivot relative to the closure member.  It is notoriously well known to provide one of both jaws of a surgical instrument with replaceable cartridges for housing staples.  Therefore, it would have been obvious to one skilled in the art to provide the jaws of U.S. Patent No. 8,876,857 to Burbank with the claimed replaceable cartridges on the jaw(s) for the purpose of replenishing staples.  The location of the pivot relative to the closure member, whether it be .
 
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2019/0298346 to Shelton, IV et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
U.S. Patent Application Publication 2019/0298346 to Shelton, IV et al. lacks disclose of the replaceable cartridge on one jaw or the other, as well as the location of the pivot relative to the closure member.  It is notoriously well known to provide one of both jaws of a surgical instrument with replaceable cartridges for housing staples.  Therefore, it would have been obvious to one skilled in the art to provide the jaws of U.S. Patent Application Publication 2019/0298346 to Shelton, IV et al. with the claimed replaceable cartridges on the jaw(s) for the purpose of replenishing staples.  The location of the pivot relative to the closure member, whether it be proximally or distally thereto, would have been an obvious design expedient within the scope of the skilled artisan since to do so provides no new or unexpected results.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Allowable Subject Matter
Claims 3, 7, 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for related art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A SMITH whose telephone number is (571)272-4469. The examiner can normally be reached Mon-Thur 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached at 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A SMITH/Primary Examiner, Art Unit 3731